Citation Nr: 9921933	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  92-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

E.D-C


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from May 1971 to November 
1971.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a February 1991 rating decision of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  The case was remanded by the Board for further 
development in January 1993.  In October 1994, a hearing was 
held before a hearing officer at the RO, a transcript of 
which is of record.

In a decision of June 1996, the Board denied entitlement to 
an evaluation in excess of 30 percent for chronic 
undifferentiated schizophrenia.  Subsequent to the Board's 
decision, the veteran appealed this case to the United States 
Court of Veterans' Appeals (Court).  In a joint motion of May 
9, 1997, the appellant and the Secretary of the VA requested 
the Court to vacate the Board's June 1996 decision and to 
remand the case in order to afford the Board an opportunity 
to consider the veteran's claim under the criteria for rating 
mental disorders which became effective on and after November 
7, 1996.  The Court granted this joint motion on May 12, 
1997.

In March 1998, the Board remanded the case for further 
development of the evidence and to have the RO consider the 
veteran's psychiatric disability under the revised rating 
criteria.  In the introduction portion of its remand order, 
the Board indicated that it construed from the veteran's 
assertions that he might be seeking secondary service 
connection for alcohol abuse and a substance abuse disorder.  
The matter of secondary service connection was referred to 
the RO for any action deemed appropriate, consistent with 
laws and regulations and case law relating to claims for 
secondary service connection.  

The Board again remanded the case in October 1998 for yet 
further development of the evidence.  The development 
requested on remand was completed, and the case has been 
returned to the Board for continuation of appellate review. 


FINDING OF FACT

Schizophrenia is manifested primarily by subjective symptoms, 
including some depression, restlessness and somatic 
preoccupations; the disability is productive of no more than 
definite impairment of social and industrial adaptability.


CONCLUSION OF LAW

A rating in excess of 30 percent for schizophrenia is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (1998); 38 C.F.R. § 4.132, Diagnostic Code 
9205 (effective prior to November 7, 1996) and 38 C.F.R. 
§ 4.130, Diagnostic Code 9205 (effective on and after 
November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Shortly after the veteran's entrance onto active duty, he 
began exhibiting abnormal behavior, including depression, 
isolation, noncommunication, and staring into space for long 
periods. He was discharged from service as a result.  A month 
after his discharge, in December 1971, he was hospitalized in 
a VA facility with a diagnosis of schizophrenia.  Service 
connection for schizophrenia was granted by rating action of 
March 1972, and a 50 percent schedular rating assigned.  
Following a VA examination in January 1977, which disclosed 
schizophrenic reaction, undifferentiated type, with catatonic 
and depressive features, moderately severe, his rating was 
increased to 70 percent.  Effective in June 1980, his 
evaluation was reduced to 50 percent, on the basis of a VA 
examination which resulted in a diagnosis of moderately 
severe undifferentiated schizophrenia, and a report from a 
fee basis physician, which noted that the veteran was stable 
at present, and diagnosed schizophrenic reaction in partial 
activity.
 
Following a fee basis evaluation report dated in July 1982, 
which noted that veteran had a small arts shop, with a 
diagnosis of probable schizophrenic process, chronic, 
undifferentiated type, and a VA examination report, which 
noted that the veteran was attending school, with a diagnosis 
of schizophrenia, chronic undifferentiated type, in remission 
of psychotic symptoms, the RO reduced the rating to 30 
percent, effective in February 1983.  By a decision dated in 
April 1984, the Board upheld the 30 percent rating, and that 
schedular rating has been in effect since that time, except 
for periods during which the veteran received a temporary 
total rating based on hospitalization.
 
According to a treatment summary from the veteran's fee basis 
psychiatrist, dated in August 1989, the veteran was unable to 
engage in any type of activity.
 
On a VA examination of December 1989, the examiner was unable 
to obtain an organized history from the veteran or his 
common-law wife, although she did state that he had been 
drinking and had turned very aggressive.  A period of 
hospitalization for observation and evaluation was 
recommended, as was a social and industrial survey.
 
The veteran was hospitalized by VA for 21 days from January 
to February 1990 for observation and evaluation.  His 
schizophrenia was noted to be in acute exacerbation.  In 
addition, urine toxicology was positive for cocaine.  Final 
diagnoses were schizophrenia, chronic undifferentiated type, 
in acute exacerbation, episodic substance use disorder, with 
alcohol and cocaine abuse, and depression.  His Axis V 
diagnosis, pertaining to the highest level of adaptive 
functioning over the past year, was noted to be poor.
 
The veteran was hospitalized in a VA facility from August to 
September 1990, complaining of auditory hallucinations, 
irritability, hostility, and poor self-control. Urine for 
toxicology was negative.  He was observed to be depressed 
during the admission.  His disability was felt to be severe, 
and he was considered unemployable.  The diagnosis was 
schizophrenia, chronic undifferentiated type, severe, with 
acute exacerbation.
 
On a VA examination of October 1991, the veteran described 
symptoms of insomnia, poor control of aggression, social 
isolation, auditory hallucinations, and some referential 
ideas, not overtly delusional.  Urine toxicology was 
negative.  The diagnosis was schizophrenia, undifferentiated 
type, and substance use disorder in apparent remission.  The 
level of functioning was poor.
 
According to a fee basis interim summary dated in October 
1991, the veteran was in need of regular treatment to avoid 
further decompensation.  He was prescribed medication.
 
A VA social and industrial survey was conducted in October 
1993.  An unannounced visit to the home revealed no one was 
at home, and the veteran was interviewed at the VA. He 
complained of anxiety and insomnia, and was observed to be 
preoccupied with physical ailments.  He stated that he arose 
at 4 a.m. each day and ran in the streets for an undetermined 
time period.  His wife stated that he was idle at home, and 
neighbors reported that he was isolated.  He had also been 
observed by neighbors to talk nonsense, and exhibit poor 
personal hygiene most of the time.  He was not employed, 
according to his neighbors.
 
In May 1994, the veteran underwent an examination by a board 
of two VA psychiatrists.  He was socially isolated, 
distrusted people, and apparently had not worked since his 
discharge from service.  Urine toxicology, again, was 
negative. He was preoccupied with somatic concerns.  He 
reported having hallucinations but was not delusional or 
actively hallucinating.  His affect was inappropriate and his 
mood was anxious and restless.  The diagnoses were 
schizophrenic disorder, residual type, with some depression, 
and substance abuse disorder in apparent remission, with poor 
level of functioning.
 
J. L. Fuster, M.D., the veteran's fee-basis psychiatrist, 
wrote in October 1994, that the veteran was easily upset and 
hostile at home.  He heard voices and was insomniac.  He 
stayed in his bedroom most of the time.  He felt his 
neighbors were against him, his family "on his back," and no 
one helped him.  His personal hygiene was poor, and he did 
not have any hobbies or interest in his surroundings.  He had 
impaired socialization due to paranoid delusions.  His affect 
was inappropriate, and his mood varied from sadness to 
anxiety.  It was concluded that during the last few years the 
veteran had had active psychotic symptoms such as auditory 
hallucinations, referential and persecutory delusions, 
confusion and disorganization, as well as constriction of 
interest and inability to properly care for himself.  He was 
prescribed psychotropic medication.  The manifestations had 
provoked complete social and industrial inadaptability, and 
Dr. Fuster felt the veteran was unable to handle his funds.
 
At a hearing before a hearing officer at the RO in October 
1994, the veteran appeared but did not testify.  Testimony 
was furnished by [redacted], who stated she had 
lived with and cared for the veteran for the past 10 years.  
She monitored the veteran's medications, ensuring that he 
took them properly.  She stated that the veteran normally 
stayed in the house all day every day, although occasionally 
he would wander off and get lost, whereupon she would have to 
enlist the aid of the veteran's mother and brothers in 
locating the veteran.  She stated he was anxious, heard 
voices and felt persecuted.  He frequently erupted into 
rages.  He did not work, but just paced around the house all 
the time.  She asserted that he did not drink or take drugs 
other than his prescribed medication.  She had personally 
observed that his condition had deteriorated over the past 10 
years.
 
The veteran was hospitalized by VA for a period of 
observation and evaluation for 4 weeks from November to 
December 1994.  He complained of anxiety, insomnia, auditory 
hallucinations and poor memory and concentration.  His 
symptoms were exactly the same as on a prior admission, and 
it was noted that a voluntary component could not be 
discarded.  He was cooperative but markedly irritable and 
isolated.  A liver/spleen scan showed chronic hepatocellular 
disease.  A computerized tomography (CT) scan of the head 
showed ventricular enlargement which might account for his 
poor memory and concentration.  A continuous alcohol problem 
could not be excluded, and a field survey and psychological 
testing were felt to be indicated.  At the time of discharge, 
he was in full contact with reality, not psychotic, and able 
to handle simple financial affairs.  The diagnoses were 
residual schizophrenia, unspecified type, substance use 
disorder (cocaine) in remission, rule out alcohol dependence, 
continuous, and antisocial personality traits.  The global 
assessment of functioning (GAF) was currently 60, but had 
been 45 for the past year.  

A psychological evaluation conducted by VA in May 1995 
revealed that, although the veteran did not seem to be openly 
psychotic, a residual schizophrenic process was highly 
probable.  There were no gross perceptual deficits shown.  
Alcohol dependence traits were identified, as were organic- 
like symptoms.  Psychiatric treatment and medication seemed 
to be needed to maintain some emotional stability.
 
According to a VA social and industrial field survey in July 
1995, the veteran had attained a B.A. degree in arts, and had 
been working on his own since finishing school.  After first 
attempting to visit the veteran at home, it was determined 
that he was at his mother's house, where he was visited.  It 
was discovered that he had a graphic art shop in the back 
yard.  He was observed to be working, painting billboards on 
plywood sheets.  He was dressed in working clothes and had 
good personal hygiene.  He stated that a nephew of his had 
arranged the work and that he was making $40 per sign.  He 
related that his main complaints were chronic insomnia and 
hearing voices call his name.  He had difficulty 
concentrating, and had tremors in his hand which hampered his 
ability to paint or write.  He also said he was restless most 
of the time. He stated that he spent his days at his mother's 
house because he was bothered by the noise of his children.  
He described himself as having great difficulty in social 
relationships.  The veteran's mother stated that the veteran 
was ill-humored most of the time and was very demanding.  He 
could not concentrate on his work.  When he was not busy, he 
would take his medication and sleep all day long.  A neighbor 
noted that the veteran was always busy; that he painted 
signs; and had exhibited no signs of abnormal behavior.
 
A final evaluation, prepared by a VA psychiatrist in July 
1995, concluded that based on the hospital report, the 
psychological evaluation, and the field survey, the veteran 
had a GAF of 75, and that his most serious conditions were 
alcoholism, personality traits, and past history of substance 
abuse.  

A letter was received in July 1995 from an individual, who 
identified himself as a cousin of the veteran.  The letter 
stated that he had given the veteran work to do to help him 
out on his rehabilitation; that he did not pay the veteran 
anything for his work; and that the veteran was very ill due 
to his nerves and never left his home.

Additional items of evidence were added to the claims folder 
pursuant to Board remands issued in March 1998 and October 
1998.  They are referenced below.

A February 1998 VA outpatient clinic entry reflects that the 
veteran complained of insomnia, anxiety and chronic 
isolation.  He denied the use of alcohol or illicit 
substances for the past 4 to 5 years.

A VA psychiatric examination was performed in June 1998.  The 
examiner stated that the claims file had been reviewed.  The 
veteran indicated that he was not well.  He reported that he 
painted signs, but only in a very simple way.  He denied the 
use of alcohol or drugs.  He reported that he had not slept 
well the night before.  He stated that he had memory 
problems.

Mental status interview disclosed that the veteran was alert 
and oriented in three spheres.  He was guarded, defensive, 
depressed and anxious.  Affect was constricted.  His 
attention, concentration and memory were good.  Speech was 
clear and coherent.  He was not hallucinating.  No thought or 
perceptual disturbances were elicited.  He was not suicidal 
or homicidal.  Insight and judgment were fair.  He exhibited 
good impulse control.  A urine toxicology test was positive 
for cocaine.  

The diagnosis on Axis I was schizophrenia, residual type, 
with anxiety features.  Additional diagnoses were alcohol 
dependence, in alleged remission, cocaine dependence; and 
antisocial personality disorder.  The current GAF score 
assigned was 80.  It was the examiner's opinion that the 
veteran's most disabling conditions were his personality 
disorder and use of substances, and that these conditions had 
not prevented him from engaging in gainful and productive 
activities.

A VA social and industrial survey was conducted in June 1998.  
The veteran denied any employment history after his return 
from military service.  During the interview, he became 
verbose and agitated.  He stated that his main complaint was 
having chronic insomnia and hearing voices that called his 
name.  He reported that he was restless; that he had hand 
tremors; and that he felt pain in all his bones.  He remarked 
that he sometimes did some work at his sign shop, but added 
that the shop was at the point of bankruptcy and that he had 
few supplies.  He indicated that he had no conversation or 
social activity with his neighbors, and did not go out with 
his wife and children.

When the veteran's wife was interviewed, she informed that 
the veteran's behavior varied; sometimes he shared with his 
family and sometimes he secluded himself in his bedroom.  He 
was anxious; noises disturbed him; he had a tendency to walk 
aimlessly.  Further, she informed that he did not paint all 
the time; rather, painting depended on his mood.  She 
indicated that he found time for relationships with his 
children, neighbors and relatives; sometimes he was friendly, 
at other times he became isolated and ill-humored.  One 
neighbor related that the veteran greeted neighbors and 
displayed adequate behavior.  Another neighbor noted that the 
veteran conversed with neighbors; that he visited his mother 
every day; and that he worked at his commercial art shop.  
The examiner commented that no abnormal behavior was 
reported.

A statement in support of the claim was received from the 
veteran in August 1998.  He maintained that his alcohol 
dependence and substance abuse disorder were part of the 
clinical symptoms of the antisocial personality; in turn, he 
claimed that these conditions were due to service-connected 
schizophrenia.

A VA psychiatric examination was performed in February 1999.  
The examiner stated that he had reviewed the claims folder.  
The veteran denied ever working.  He reported that his mother 
had a small shop for his use in the back of her home, but he 
did nothing there.  He complained of poor sleep and of body 
tremors.  He stated that he never got out of the house.  He 
denied the use of alcohol or drugs.  

On mental status interview, the veteran was agitated, hostile 
and uncooperative.  Frequently, he stood up from or sat down 
in his chair.  The examiner commented that there was a 
voluntary component to the veteran's current behavior.  He 
was alert and oriented in three spheres.  Speech was clear, 
coherent and very loud.  He was not hallucinating, nor was he 
suicidal or homicidal.  No thought or perceptual disorder was 
elicited.  Insight and judgment were fair.  He exhibited poor 
impulse control.  A urine toxicology test that day was 
negative for cocaine, cannabis and opiates.  

The diagnoses on Axis I was schizophrenia, residual type.  
Additional diagnoses were substance abuse disorder: alcohol 
dependence, cocaine dependence; and antisocial personality 
disorder.  The current GAF score assigned was 80.  The 
examiner commented that the veterans neuropsychiatric 
condition was mild.  It was observed that, despite denials, 
the record pointed clearly to a diagnosis of alcohol and drug 
use.  According to the examiner, the veteran's most disabling 
condition was a characterological disorder, diagnosed as 
antisocial personality disorder.  

The VA psychiatric examiner provided an addendum to the 
report of the February 1999 psychiatric examination.  He 
stated that the veteran did not present any of the symptoms 
or findings compatible with criteria for the next higher 
rating, either on the examination in February 1999, or on 
previous examinations.  It was his assessment that any 
disturbance of mood the veteran might have shown during the 
mental status interview was voluntary.  Again, the examiner 
emphasized that the veteran's service-connected psychiatric 
condition was considered only mildly disabling and that his 
most disabling conditions were a substance abuse disorder and 
a personality disorder.

II.  Legal Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  

The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (1998).  In addition, 
disability evaluations involve consideration of the level of 
impairment of the veteran's ability to engage in ordinary 
activities, to include employment.  38 C.F.R. § 4.10 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1995).  

Under criteria effective prior to November 7, 1996, a 30 
percent rating is warranted for residual type schizophrenia 
where there is definite impairment of social and industrial 
adaptability.  A 50 percent rating is warranted for residual 
type schizophrenia where there is considerable impairment of 
social and industrial adaptability.  A 70 percent rating is 
warranted for residual type schizophrenia where there is 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  A 100 percent rating is 
warranted for residual type schizophrenia where there are 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9205.

Under criteria effective on and after November 7, 1996, a 30 
percent rating is warranted for residual type schizophrenia 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted for residual type 
schizophrenia where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for residual 
type schizophrenia where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for 
residual type schizophrenia where there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9205.

In Hood v. Brown, 4 Vet. App. 301, the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, and 
invited the Board to "construe" the term "definite" in a 
matter that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for its decision.  
38 U.S.C.A. § 7104(d)(1).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPOREC 9-93 (November 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  With these 
considerations in mind, the Board will address the merits of 
the claim at issue. 

The veteran asserts that a higher rating should be assigned 
for his service-connected schizophrenia.  He maintains that 
alcohol dependence and a substance abuse disorder stem from 
antisocial personality, which in turn, is due to service-
connected schizophrenia.

The Board has taken note of statements from the veteran's 
fee-basis physician, the most recent in October 1994, 
indicating that the veteran is totally incapacitated, 
socially and industrially, because of schizophrenia.  The 
probative value of that physician's assessment must be 
considered in conjunction with other medical evidence of 
record, in particular the report of a 4-week period of VA 
psychiatric hospitalization from November to December 1994 
for observation and evaluation of the veteran's psychiatric 
symptomatology.  The report of the period of observation and 
evaluation postdates the most recent medical data from the 
fee-basis physician.  During that extended period of time, VA 
examiners had the opportunity to assess, in depth, the 
manifestations of the veteran's psychiatric disorder.  The 
assessment was that a problem with alcohol played a 
significant part in the veteran's disability picture; 
further, that the reliability of his subjective account of 
symptoms was compromised by what was characterized as a 
"voluntary component," i.e., by his manipulation of 
displays of agitation and restlessness; in other words, that 
he consciously exaggerated his symptoms.  

In any event, the Board finds it noteworthy that the veteran 
was not found to be psychotic at discharge from the most 
recent period of VA hospitalization for observation and 
evaluation of his psychiatric disorder in December 1994.  
Furthermore, no active psychotic symptoms have been 
demonstrated on subsequent VA psychological and psychiatric 
examinations through 1999.  A VA psychiatrist, who recently 
examined the veteran, in June 1998 and February 1999, also 
remarked as to the "voluntary component" of the veteran's 
presentation of his symptoms.  

Especially noteworthy is that the psychiatrist, who most 
recently examined the veteran, found only a mild degree of 
social or industrial inadaptability from schizophrenia, and 
pointedly emphasized that a personality disorder and 
substance abuse disorder figure very prominently in the 
veteran's disability picture.  It should be noted that a 
personality disorder, as such, is not a disease or injury 
within the meaning of applicable legislation regarding 
compensation benefits.  38 C.F.R. § 3.303(c) (1998).  As 
such, service connection may not be granted for a personality 
disorder.  In addition, secondary service connection has not 
been granted for the veteran's substance abuse disorder.  
Accordingly, the adverse impact that a personality disorder 
and substance abuse disorder exert on the veteran's social 
and occupational functioning may not be considered in 
evaluating the extent of impairment from service-connected 
psychiatric disability.  

VA social and industrial surveys, which have been performed 
over time, provide an indication of the veteran's social and 
occupational functioning.  These surveys are based upon the 
observations of VA interviewers, as well as on the accounts 
provided by the veteran, family members and neighbors.  A 
social and industrial survey, conducted in October 1993, 
provided no evidence that the veteran had gainful employment.  
However, two subsequent surveys, one performed in July 1995, 
the other in June 1998, indicate that the veteran has a 
commercial sign shop.  Although the veteran denies gainful 
employment since service, his neighbors informed VA 
investigators that they have seen the veteran at work 
painting signs.  

The Board believes that the account of the veteran's 
neighbors, about his work as a sign painter, is entitled to 
greater probative value than the veteran's denial that he 
actively engages in such work, since his neighbors, in 
contrast to the veteran, would not be expected to have an 
interest in the outcome of his claim for increased benefits; 
accordingly, they are likely to display greater veracity than 
the veteran.  Furthermore, the Board finds it noteworthy 
that, when the veteran was visited by a VA investigator, 
apparently unannounced, he was found to be working in his 
sign shop.  

The very fact that the veteran was found to be working, when 
not expecting a visit from VA officials, tends to impugn the 
credibility of his account of maladaptive social and 
occupational functioning, as well to impugn his credibility 
as a historian in relating the extent of his psychiatric 
symptoms.  Accordingly, the Board places little probative 
value in the veteran's statements about his functional loss 
from schizophrenia.  In sum, the Board is not persuaded that 
service-connected schizophrenia plays a significant part in 
the veteran's reputed disengagement from the work force.  

In order to entitled to a 50 percent evaluation under the 
rating criteria in effect prior to November 7, 1996, the 
evidence must demonstrate that the appellant's schizophrenia 
is productive of considerable impairment of social and 
industrial adaptability.  In order to be entitled to a 50 
percent evaluation under the rating criteria in effect on and 
after November 7, 1996, the evidence must demonstrate that 
the appellant's schizophrenia produces occupational and 
social impairment, with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The disability picture from schizophrenia 
does not more nearly approximate the criteria for assignment 
of a 50 percent rating under the former or revised formulas 
for evaluating psychiatric disabilities.  38 C.F.R. § 4.7 
(1998).  In reaching its determination that a higher rating 
is not warranted for the appellant's schizophrenia, the Board 
has been mindful of the doctrine of the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

An increased rating for schizophrenia is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

